
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.15



NONQUALIFIED STOCK OPTION AGREEMENT


        THIS AGREEMENT (this "Agreement"), made as of the    th day
of            , 200  (the "Grant Date"), between Telewest Global, Inc., a
Delaware corporation (the "Company"), and            (the "Optionee").

        WHEREAS, the Company has adopted the Telewest Global, Inc. 2004 Stock
Incentive Plan (the "Plan") in order to grant equity compensation to (among
others) directors, officers and employees of the Company and its Subsidiary
Corporations; and

        WHEREAS, the Company's Compensation Committee has determined to grant an
Option to the Optionee as provided herein;

        NOW, THEREFORE, the parties hereto agree as follows:

1.Grant of Option.

        The Company hereby grants to the Optionee the right and option (the
"Option") to purchase all or any part of an aggregate of            whole Shares
subject to, and in accordance with, the terms and conditions set forth in this
Agreement and in the Plan. The Option is not intended to qualify as an Incentive
Stock Option. Capitalized terms used but not defined herein shall have the
meanings set forth in the Plan. The grant of the Option is conditioned on the
execution and delivery to the Company of the Deed of Variation of Terms of
Employment, which has been separately provided to the Optionee.

2.Purchase Price.

        The price at which the Optionee shall be entitled to purchase Shares
upon the exercise of the Option shall be $            per Share (the "Option
Price").

3.Duration of Option.

        The Option shall be exercisable to the extent and in the manner provided
herein for a period of ten years from the Grant Date (the "Term"); provided,
however, that the Option may terminate earlier as provided in Section 6 hereof.

4.Exercisability of Option.

        4.1   Subject to Sections 4.2 and 6 hereof and to the Plan, the Option
shall vest and become exercisable as follows:

(i)as to 20% of the aggregate number of Shares subject to the Option set forth
in Section 1 of this Agreement, on the first anniversary of the Grant Date,
subject to the satisfaction of performance goals established by the Committee in
respect of the period beginning on the Grant Date and ending on the first
anniversary of the Grant Date;

(ii)as to an additional 20% of the aggregate number of Shares subject to the
Option set forth in Section 1 of this Agreement, on the second anniversary of
the Grant Date, subject to the satisfaction of performance goals established by
the Committee in respect of the period beginning on the first anniversary of the
Grant Date and ending on the second anniversary of the Grant Date;

(iii)as to an additional 20% of the aggregate number of Shares subject to the
Option set forth in Section 1 of this Agreement, on the third anniversary of the
Grant Date, subject to the satisfaction of performance goals established by the
Committee in respect of the period beginning on the second anniversary of the
Grant Date and ending on the third anniversary of the Grant Date;

--------------------------------------------------------------------------------



(iv)as to an additional 20% of the aggregate number of Shares subject to the
Option set forth in Section 1 of this Agreement, on the fourth anniversary of
the Grant Date, subject to the satisfaction of performance goals established by
the Committee in respect of the period beginning on the third anniversary of the
Grant Date and ending on the fourth anniversary of the Grant Date; and

(v)as to an additional 20% of the aggregate number of Shares subject to the
Option set forth in Section 1 of this Agreement, on the fifth anniversary of the
Grant Date, subject to the satisfaction of performance goals established by the
Committee in respect of the period beginning on the fourth anniversary of the
Grant Date and ending on the fifth anniversary of the Grant Date;

provided, however, that in the event that any portion of the Option subject to
any of clauses (i) through (v) of this Section 4.1 does not become exercisable
during the period set forth therein, such portion of the Option shall be carried
forward for vesting during future one-year periods commencing immediately
following the fifth anniversary of the Grant Date subject to the satisfaction of
performance goals established by the Committee in respect of such one-year
periods; provided, further, that no more than 20% of the aggregate number of
Shares subject to the Option set forth in Section 1 of this Agreement shall vest
and become exercisable in any one-year period by reason of application of
clauses (i) through (v) of this Agreement or the foregoing proviso (by way of
example, if the Shares subject to clause (i) of this Section 4.1 do not become
exercisable on the first anniversary of the Grant Date, such portion of the
Option shall vest and become exercisable on the sixth anniversary of the Grant
Date, subject to the satisfaction of performance goals established by the
Committee in respect of the period beginning on the fifth anniversary of the
Grant Date and ending on the sixth anniversary of the Grant Date); and provided,
further, that, notwithstanding any provision of this Section 4.1 to the
contrary, any unvested portion of the Option that is outstanding as of
January 18, 2011 shall vest on that date.

        4.2   Upon the occurrence of an Acceleration Event, 50% of the unvested
portion of the Option shall immediately vest and become fully exercisable.
Notwithstanding any provision to the contrary set forth in the Plan, the
remaining unvested portion of the Option after application of the immediately
preceding sentence shall not vest or become exercisable in the event of an
Acceleration Event if, in connection with such Acceleration Event, the Company,
a successor to the Company or the ultimate parent of the Company or such
successor following such Acceleration Event offers to continue the employment of
the Optionee and to provide compensation and employee benefits that, in the
aggregate, are substantially similar, as nearly as practicable, to the
compensation and employee benefits provided to him or her immediately prior to
the Acceleration Event (in each case excluding equity compensation). If such an
offer is not made to the Optionee, such remaining unvested portion of the Option
at the time of the Acceleration Event shall immediately vest and become fully
exercisable.

5.Manner of Exercise and Payment.

        5.1   Subject to the terms and conditions of this Agreement and the
Plan, the Option may be exercised by delivery of written notice to the Company
at its principal executive office. Such notice shall state that the Optionee is
electing to exercise the Option and the number of Shares in respect of which the
Option is being exercised and shall be signed by the person or persons
exercising the Option. If requested by the Committee, such person or persons
shall (i) deliver this Agreement to the Secretary of the Company who shall
endorse on this Agreement a notation of such exercise and (ii) provide
satisfactory proof as to the right of such person or persons to exercise the
Option.

        5.2   The notice of exercise described in Section 5.1 shall be
accompanied by the full purchase price for the Shares in respect of which the
Option is being exercised, in cash or by check or, if

2

--------------------------------------------------------------------------------






indicated in the notice, such payment shall follow by check from a registered
broker acting as agent on behalf of the Optionee.

        5.3   Upon receipt of notice of exercise, full payment for the Shares in
respect of which the Option is being exercised, and full satisfaction of the
Optionee's obligation for Withholding Taxes (as hereinafter defined), the
Company shall take such action as may be necessary to effect the transfer to the
Optionee of the number of Shares subject to such exercise.

        5.4   The Optionee shall not be deemed to be the holder of, or to have
any of the rights of a holder with respect to, any Shares subject to the Option
until (i) the Option shall have been exercised pursuant to the terms of this
Agreement and the Optionee shall have paid the full purchase price for the
number of Shares in respect of which the Option was exercised, (ii) the Company
shall have issued and delivered the Shares to the Optionee, and (iii) the
Optionee's name shall have been entered as a stockholder of record on the books
of the Company, whereupon the Optionee shall have full voting and other
ownership rights with respect to such Shares.

6.Termination of Employment.

        6.1   Upon termination of the Optionee's employment with the Company and
its Affiliates for any reason, any portion of the Option which is not
exercisable as of the date of such termination shall be automatically forfeited
as of the date of such termination. Upon termination of the Optionee's
employment for Cause, any unexercised portion of the Option (whether exercisable
or not exercisable) shall be automatically forfeited as of the date of such
termination.

        6.2   Upon termination of the Optionee's employment with the Company and
its Affiliates for any reason other than for Cause, the portion of the Option
that is exercisable as of the date of such termination shall remain exercisable
for sixty days following the date of such termination (but not beyond the end of
the Term); provided, however, that any portion of the Option that has become
exercisable pursuant to Section 4.2 of the Agreement by reason of an
Acceleration Event shall remain exercisable for one year following the date of
such termination (but not beyond the end of the Term).

7.Non-transferability.

        The Option shall not be transferable other than by will or the laws of
descent and distribution or pursuant to a qualified domestic relations order
(within the meaning of Rule 16a-12 promulgated under the Exchange Act). During
the lifetime of the Optionee, the Option shall be exercisable only by the
Optionee or his or her legal guardian or legal representatives.

8.No Right to Continued Employment.


        Nothing in this Agreement or the Plan shall be interpreted or construed
to confer upon the Optionee any right with respect to continuance of employment
by the Company or any Subsidiary Corporation, nor shall this Agreement or the
Plan interfere in any way with the right of the Company or any such Subsidiary
Corporation to terminate the Optionee's employment at any time. For purposes of
this Agreement, the term "employment" shall be deemed to refer to (i) an
Optionee's employment, if the Optionee is an employee of the Company or any of
its Affiliates, (ii) an Optionee's services as a consultant, if the Optionee is
a consultant to the Company or any of its Affiliates and (iii) an Optionee's
services as an non-employee director, if the Optionee is a non-employee member
of the Board. The rights and obligations of an Optionee under the terms and
conditions of the Optionee's office or employment shall not be affected by his
or her participation in the Plan or any right he or she may have to participate
in the Plan. The Optionee waives all and any rights to compensation or damages
in consequence of the termination of his or her office or employment with the
Company and its Affiliates for any reason whatsoever insofar as those rights
arise, or may arise, from his or her

3

--------------------------------------------------------------------------------



ceasing to have rights under or be entitled to exercise the Option as a result
of such termination or from the loss or diminution in value of such rights or
entitlements. If necessary, the Optionee's terms of employment shall be varied
accordingly.

9.Withholding of Taxes.

        The Company shall have the right to deduct from any payment of cash to
the Optionee an amount equal to the federal, state, local and non-U.S. income
taxes and other amounts as may be required by law to be withheld (the
"Withholding Taxes") with respect to the exercise or other settlement of the
Option. The Optionee shall make arrangements satisfactory to the Company to pay
the Withholding Taxes to the Company prior to the issuance of any Shares subject
to the Option or other payment or distribution made pursuant to the Option.

10.Optionee Bound by the Plan.

        The Optionee hereby acknowledges receipt of a copy of the Plan and
agrees that the Optionee and the Option shall be bound by all the terms and
provisions thereof.

11.Modification of Agreement.

        This Agreement may be modified, amended, suspended or terminated, and
any terms or conditions may be waived, but only by a written instrument executed
by the parties hereto.

12.Severability.

        Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.

13.Governing Law.

        The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of the State of Delaware without giving
effect to the conflicts of laws principles thereof.

14.Successors in Interest.

        This Agreement shall inure to the benefit of and be binding upon any
successor to the Company. This Agreement shall inure to the benefit of the
Optionee's heirs, executors, administrators and successors. All obligations
imposed upon the Optionee and all rights granted to the Company under this
Agreement shall be final, binding and conclusive upon the Optionee's heirs,
executors, administrators and successors.

[signature page follows]

4

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties have entered into this Agreement,
effective as of the Grant Date.

 
   
   
    TELEWEST GLOBAL, INC.


--------------------------------------------------------------------------------


 


--------------------------------------------------------------------------------

Optionee             By:  

--------------------------------------------------------------------------------

                 Its:  

--------------------------------------------------------------------------------

5

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.15



NONQUALIFIED STOCK OPTION AGREEMENT
